 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    GLOBALMERCHANDISING SERVICES, LTD., )                    CIVIL CASE NO.
                                          )
12                    Plaintiff,          )                     2:19-cv-1411 TLN EFB
                                          )
13
            v.                            )                    ORDER TO SHOW CAUSE
14                                        )                    ON MOTION FOR
      VARIOUS JOHN DOES, JANE DOES,       )                    PRELIMINARY
15    and ABC COMPANIES                   )                    INJUNCTION; ORDER
                                          )                    GRANTING TEMPORARY
16
                      Defendants.         )                    RESTRAINING ORDER
17                                        )                    AND ORDER OF SEIZURE
                                          )
18                                        )
                                          )
19
20
21
22          Upon the declarations of Kenneth A. Feinswog and Bradford James Andersen, Plaintiff’s

23   Memorandum of Points and Authorities and the Complaint submitted herewith, and all other

24   pleadings and proceedings had herein and good cause having been shown:

25          IT IS HEREBY ORDERED THAT Defendants, Various John Does, Jane Does, and ABC

26   Companies, their true identities being unknown, SHOW CAUSE IN WRITING not later than

27   August 2, 2019, as to why an order pursuant to Fed.R.Civ.P. 65 should not be entered granting

28   Plaintiff a preliminary injunction enjoining Defendants from manufacturing, distributing, selling


                                                      1
 1   or holding for sale and authorizing seizure of all clothing, jewelry, photographs, posters and other
 2   merchandise (collectively the “Infringing Merchandise”) bearing the BACKSTREET BOYS
 3   trademark, likenesses, names and logos (collectively the “BACKSTREET BOYS Trademarks”);
 4          IT IS FURTHER ORDERED that Defendants’ papers, if any, shall be filed with the Clerk
 5   of this Court and served upon Plaintiff’s attorney by delivering a copy to its counsel not later than
 6   August 2, 2019. Plaintiff shall file any reply and serve such reply upon each appearing Defendant
 7   or his/her counsel not later than August 6, 2019. Plaintiff shall provide copies of pleadings at the
 8   request of any identified Defendant;
 9          IT APPEARING TO THE COURT that Defendants are distributing and/or are about to
10   distribute in interstate commerce and sell at or near the sites of the current BACKSTREET BOYS
11   United States concert tour, clothing, jewelry, photographs, posters and other merchandise bearing
12   the BACKSTREET BOYS Trademarks, and will continue to carry out such acts unless restrained
13   by Order of the Court;
14          AND IT APPEARING TO THE COURT that immediate and irreparable injury, loss, and
15   damage will result to Plaintiff before Defendants can be identified and given notice and their
16   attorneys can be heard in opposition to the granting of the Temporary Restraining Order, in that
17   Defendants are preparing to manufacture, distribute, and sell Infringing Merchandise throughout
18   the current BACKSTREET BOYS concert tour, and that unless Defendants are enjoined from said
19   manufacture, distribution, and sale, Plaintiff will suffer immediate and irreparable injury and harm
20   in the form of loss of income, the dilution of the BACKSTREET BOYS Trademarks, interference
21   with Plaintiff’s ability to exploit market and license its merchandising rights, confusion in the
22   marketplace as to the duly authorized source of BACKSTREET BOYS merchandise, and the
23   impairment of the goodwill that Plaintiff and the BACKSTREET BOYS have in the
24   BACKSTREET BOYS’ Trademarks;
25   ///
26   ///
27   ///
28   ///


                                                        2
 1           IT IS HEREBY ORDERED that pending the hearing and determination of this Motion,
 2   Defendants, their agents, servants, employees, attorneys, successors and assigns, and all persons,
 3   firms, and corporations acting in concert with them are TEMPORARILY RESTRAINED from
 4   manufacturing, distributing, and selling Infringing Merchandise bearing the BACKSTREET
 5   BOYS Trademarks;
 6           IT IS FURTHER ORDERED that the U.S. Marshal for this District, the U.S. Marshal(s)
 7   and/or state, county, or local law enforcement authorities, including off duty officers of the same,
 8   for any such district in which Plaintiff enforces this order, and persons acting under their
 9   supervision, are hereby authorized to seize, impound (and deliver to Plaintiff or its
10   representatives), any and all Infringing Merchandise bearing the BACKSTREET BOYS
11   Trademarks, including from cartons, containers, or vehicles or other means of transport in which
12   the Infringing Merchandise is found beginning four (4) hours before and continuing until four (4)
13   hours after any performance on any concert on the BACKSTREET BOYS tour within a four (4)
14   mile radius of the concert on the BACKSTREET BOYS tour including, but not limited to, the
15   BACKSTREET BOYS concert at the Golden 1 Center, Sacramento, California on August 1, 2019;
16           AND IT IS FURTHER ORDERED that this Temporary Restraining Order is conditioned
17   upon Plaintiffs advancing to law enforcement officers such sum as is required to cover the fees for
18   their services, in the event that Plaintiff seeks their services in this or any other district,
19           AND IT IF FURTHER ORDERED that service of a copy of this Order to Show Cause
20   together with the Complaint shall be made upon Defendants by the United States Marshal, state or
21   local enforcement authority, or by any person over the age of eighteen (18) years not a party to
22   this action selected for that purpose by Plaintiff, at the time of the seizure provided herein is
23   effected and that such service shall be deemed good and sufficient;
24           AND IT IS FURTHER ORDERED that the process server shall offer a receipt to each
25   person from whom merchandise is seized and that Plaintiff shall be deemed substitute custodian
26   for all Infringing Merchandise seized;
27           AND IT IS FURTHER ORDERED that each and every Defendant served with a copy of
28   this Order shall promptly, courteously and peaceably identify himself or herself to the


                                                           3
 1   aforementioned process server and that the process server or agents for Plaintiff shall be allowed
 2   to photograph, video tape, or otherwise identify the Defendant;
 3          AND IT IS FURTHER ORDERED that pursuant to F.R.Civ.P. 65(b)(4), any Defendant
 4   can apply to this Court to dissolve or modify this Order on two (2) days’ notice or shorter notice
 5   as this Court may allow, but no such objection shall serve to suspend this Order or stay the terms
 6   hereof unless otherwise ordered by this Court.
 7          No bond shall be required.
 8          IT IS SO ORDERED.
 9   Dated: July 26, 2019
10
11
12
13                                    Troy L. Nunley
                                      United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       4
